Citation Nr: 1106224	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus.

2.  Entitlement to a disability rating in excess of 20 percent 
for service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for 
additional development, including a new VA examination.  The 
action specified in the May 2009 Remand completed, the matter has 
been properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for hypertension, 
to include as secondary to service connected diabetes mellitus, 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus is treated with insulin and 
restricted diet, but does not require regulation of activities. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 
20 percent for service connected diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.321(b), 4.7, 4.119, Diagnostic Code (DC) 7913 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), 
and whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

As provided by the VA Schedule for Rating Disabilities, the 
Veteran's currently assigned 20 percent rating for diabetes 
mellitus contemplates the need for insulin and a restricted diet 
or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 
4.119, DC 7913.

Important for this issue, a rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities 
and involving episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month plus complications that 
would not be compensable if separately evaluated and a rating of 
100 percent is assigned for diabetes mellitus requiring more than 
one daily injection of insulin, a restricted diet, and regulation  
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of ketoacidosis 
or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated.

Complications of diabetes mellitus are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are considered 
part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, 
Note 1 following DC 7913.  When diabetes mellitus has been 
conclusively diagnosed, a request for a glucose tolerance test 
solely for rating purposes should not be requested.  38 C.F.R. § 
4.119, Note 2 following DC 7913.  

Historically, an RO rating decision dated May 2004 granted 
service connection for diabetes mellitus, and assigned an initial 
20 percent rating.  This evaluation was based upon the Veteran's 
treatment regimen of insulin with restricted diet which satisfied 
the schedular criteria for a 20 percent rating under DC 7913.  

Notably, a March 2004 VA clinical record reflected encouragement 
for the Veteran to exercise, lose weight, and modify his diet, 
although a May 2004 treatment note reflects that the Veteran had 
poor eating habits because due to his total colectomy, he does 
not eat during the day, but eats a very large supper.  VA 
treatment records through 2009 show that once the Veteran began 
taking medication to treat his diabetes, it was generally well-
controlled (with the exception of a brief period in 2006 when he 
ran out of his medication) and that the Veteran had no 
hypoglycemic episodes.  There is nothing in the Veteran's VA 
treatment records indicating that he has ever been instructed by 
a treatment provider to restrict his activities due to his 
diabetes mellitus.  

The Board finds such facts provide evidence against this claim, 
indicating not a limitation of activities, but a need to increase 
exercise (to increase activities). 

The Veteran underwent a VA Compensation and Pension (C&P) 
examination in June 2004.  At that time, the Veteran described 
walking one half mile daily as part of his job as a foreman on a 
pipeline.  He was on an oral medication and a diet.  He was 
assessed with diabetes mellitus, type II, uncontrolled.

In his April 2005 substantive appeal, the Veteran complained that 
he daily experienced nausea and light-headedness and is unable to 
eat.  

At a VA C&P examination in August 2007, the Veteran reported that 
he followed a diabetic diet with no other restrictions.  He 
denied any restrictions on his activities on account of his 
diabetes, and reported that he continued to work at his regular 
job, although he did complain of fatigue.  He denied 
hospitalizations for hyperglycemia, hypoglycemia or ketoacidosis.  
He complained of numbness in the hands and feet. The examiner did 
not offer an opinion as to whether the Veteran's diabetes 
mellitus medically requires restriction of occupational and 
recreational activities.

The Veteran underwent an additional VA C&P examination in August 
2009.  The examiner noted that the Veteran was on a restricted 
diet and that he took two medications twice daily to control his 
diabetes; however, he indicated that the Veteran had no 
restrictions on his activities on account of his diabetes 
mellitus and that the Veteran's diabetes did not affect his 
occupational functioning or daily activities.  Additionally, the 
Veteran had no hospitalizations for ketoacidosis or hypoglycemic 
reactions.  The Veteran described numbness and tingling in his 
extremities for the last fifteen years, but denied any motor 
weakness or loss of function.  However, the Veteran did complain 
of generalized lethargy and weakness.  

The severity of the Veteran's diabetes mellitus disability, 
overall, is recognized by the separate awards of compensation 
assigned for the diabetic complications of peripheral neuropathy 
of both lower extremities.  Those separate disabilities, however, 
cannot provide a basis to increase the evaluation of this claim. 

Simply stated, as the Veteran's diabetic complications have been 
separately evaluated, the issue under DC 7913 is limited to 
whether the Veteran's diabetes mellitus itself requires 
restriction of occupational and recreational activities.  The 
Court has held that medical evidence is required to show that 
occupational and recreational activities have been restricted for 
purposes of DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007).

In this case, none of the medical records on file show that the 
Veteran's diabetes mellitus disorder (standing alone) requires 
him to regulate his activities.  To the contrary, his VA clinical 
records show that following his diagnosis of diabetes mellitus in 
2004, he was encouraged to engage in exercise and lose weight.  
Additionally, the VA C&P examiner in August 2009 was unable to 
medically conclude that the Veteran's diabetes mellitus requires 
him to regulate activities.

Quite simply, the medical evidence of record does not show that 
the Veteran's diabetes mellitus has medically required 
restriction of occupational and recreational activities at any 
time during the appeal period and actually provides evidence 
against such a finding, outweighing the Veteran's contentions.  

The Board has carefully considered the Veteran's contentions on 
appeal, as the Veteran is clearly competent to describe his 
perceived functional limitations and physical symptoms.

However, while the Veteran's VA treatment records and VA 
examinations reflect complaints of fatigue, weakness, and 
dizziness, the etiology of these symptoms is unclear and it does 
not appear that they have ever been attributed specifically to 
the Veteran's diabetes mellitus.  The Veteran has a number of 
health problems that could cause these symptoms.  Furthermore, 
even assuming that these symptoms are the result of the Veteran's 
diabetes mellitus and that the Veteran has on his own accord 
restricted his activities to compensate for his symptoms, there 
is still no evidence that the Veteran was medically required to 
restrict his occupational and recreational activities at any time 
during the appeal period due to his diabetes mellitus.  As the 
Board noted above, the Court has held that medical evidence is 
required to show that occupational and recreational activities 
have been restricted for purposes of DC 7913.  Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007).  The Veteran's lay 
assertions that he must restrict his activities due to his 
diabetes mellitus do not support a grant of an increased 
disability rating under DC 7913.  

Overall, the Board finds that the assessments by VA clinicians, 
which reflect that the Veteran's diabetes mellitus has not 
required regulation of activities at any time during the appeal 
period, provides strong probative evidence against his claim.  
The Board finds that such evidence greatly outweighs the lay 
assertions in this case, as the VA clinicians have greater 
expertise than the Veteran in evaluating the nature and severity 
of his diabetes mellitus.  As such, the claim for a rating in 
excess of 20 percent for diabetes mellitus under DC 7913 must be 
denied.  The benefit of the doubt rule does not apply.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Additionally, the Board finds that the Veteran does not manifest 
any unusual symptoms or aspects of disability not contemplated in 
the schedular ratings assigned.  As the assigned schedular 
evaluations are deemed adequate, there is no basis for 
extraschedular referral in this case.  See Thun v. Peake, 22 Vet. 
App. 111, 114-15 (2008).  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996). 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA notice was satisfied by letters sent to the 
Veteran in May 2004 and March 2006.  These letters informed the 
Veteran of what evidence was required to substantiate his claim 
and of VA and the Veteran's respective duties for obtaining 
evidence.  The Veteran was also informed of how VA assigns 
disability ratings and effective dates.  

However, some of these notice letters were not provided to the 
Veteran prior to the initial unfavorable decision on the claim by 
the RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or a supplemental statement of the case, is sufficient 
to cure a timing defect).

Although the March 2006 notice letter not sent before the initial 
RO decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
RO also readjudicated the case by way of supplemental statements 
of the case issued in October 2007 and November 2009.  For these 
reasons, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  

The appeal for a higher initial rating for diabetes mellitus 
originates, however, from the grant of service connection for 
this disability.  Consequently, Vazquez-Flores is inapplicable.  
See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part of 
the original claim and technically not a claim for an increased 
rating).  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  The appellant was afforded VA 
medical examinations in June 2004, August 2007, and August 2009.  
These examinations thoroughly discuss the nature and severity of 
the Veteran's disability as well as the functional impairments 
resulting therefrom.  These examination reports are adequate for 
rating purposes.  See 38 C.F.R. § 4.2.  Since the Veteran's last 
examination, there is no lay or medical evidence suggesting an 
increased severity of disability.  As such, additional 
examination is not warranted.  VAOPGCPREC 11-95 (Apr. 7, 1995).

The record does not indicate any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 20 percent for 
service connected diabetes mellitus is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for 
hypertension, to include as secondary to his service connected 
diabetes mellitus.  

While VA examinations in June 2004 and August 2007 addressed 
whether or not the Veteran's hypertension was caused by his 
diabetes mellitus, they did not address whether his hypertension 
was aggravated by that disability.  For this reason, the Board 
remanded the matter to obtain a new VA medical opinion in May 
2009.  

In August 2009, the Veteran was afforded a VA examination.  The 
VA examiner concluded that the Veteran's hypertension preceded 
his diabetes and was thus less likely than not secondary to his 
diabetes.  In a September 2009 addendum, the examiner stated, 
"the service connected diabetes did not aggravate the pre-
existing nonservice-connected hypertension."  The examiner 
offered no explanation for this conclusion.  

The Board notes that a medical opinion that contains only data 
and conclusions is accorded no weight.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

It is important for the examiner to understand that Board 
decisions are routinely vacated by the Veteran's Court due to 
such problems in VA medical opinions. 

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
the August 2009 VA examination and September 2009 addendum did 
not adequate address the issue of whether the Veteran's 
hypertension was aggravated by his service connected diabetes 
mellitus, the case must unfortunately again be remanded to afford 
the Veteran a new VA examination and medical opinion.  

The Veteran is asked to render an opinion as to whether it is at 
least as likely as not (fifty percent or greater) that the 
Veteran's hypertension was caused or aggravated by the 
Veteran's active military service, including his service 
connection diabetes mellitus.  Accordingly, the case is REMANDED 
for the following action:

1.  If possible, request that the medical 
professional who conducted the prior VA 
examination review the claims file 
(another examination of the Veteran is 
not required).

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's hypertension was caused 
or aggravated by the Veteran's active 
military service, including his service 
connected diabetes mellitus.  A rationale 
for this opinion is requested.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.

If the prior examiner is no longer 
available, request that another physician 
review the claims file and provide the 
requested opinion.

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


